      Case 4:19-cv-00035-RM-LAB Document 135 Filed 12/04/20 Page 1 of 14




 1   Victoria Lopez- 330042
     Christine K Wee– 028535
 2
     ACLU FOUNDATION OF ARIZONA
 3   3707 North 7th Street, Suite 235
     Phoenix, Arizona 85014
 4   Telephone: (602) 650-1854
 5   Email: vlopez@acluaz.org
     Email: cwee@acluaz.org
 6
     Joshua A. Block*
 7
     Leslie Cooper*
 8   AMERICAN CIVIL LIBERTIES UNION FOUNDATION
     125 Broad Street, Floor 18
 9   New York, New York 10004
10   Telephone: (212) 549-2650
     E-Mail: jblock@aclu.org
11   E-Mail: lcooper@aclu.org
     *Admitted pro hac vice
12

13   Wesley R. Powell*
     Matthew S. Friemuth*
14   Nicholas Reddick*
15
     WILLKIE FARR & GALLAGHER LLP
     787 Seventh Avenue
16   New York, New York 10019
     Telephone: (212) 728-8000
17   Facsimile: (212) 728-8111
18   E-Mail: wpowell@willkie.com
     E-Mail: mfriemuth@willkie.com
19   E-Mail: nreddick@willkie.com
     *Admitted pro hac vice
20

21
     Attorneys for Plaintiff Russell B. Toomey
22

23

24

25

26

27

28

                                                 1
          Case 4:19-cv-00035-RM-LAB Document 135 Filed 12/04/20 Page 2 of 14




 1
                         IN THE UNITED STATES DISTRICT COURT
 2
                               FOR THE DISTRICT OF ARIZONA
 3

 4
     RUSSELL B. TOOMEY,
 5
                                                    CV 19-0035-TUC-RM (LAB)
                         Plaintiff,
 6

 7   v.

 8   STATE OF ARIZONA; ARIZONA                      PLAINTIFF AND THE CLASSES’
     BOARD OF REGENTS, D/B/A                         OBJECTIONS TO REPORT &
 9   UNIVERSITY OF ARIZONA, a                           RECOMMENDATION
10   governmental body of the State of Arizona;
     RON SHOOPMAN, in his official capacity as
11   Chair of the Arizona Board of Regents;
     LARRY PENLEY, in his official capacity as
12
     Member of the Arizona Board of Regents;
13   RAM KRISHNA, in his official capacity as
     Secretary of the Arizona Board of Regents;
14   BILL RIDENOUR, in his official capacity as
15   Treasurer of the Arizona Board of Regents;
     LYNDEL MANSON, in her official capacity
16   as Member of the Arizona Board of Regents;
     KARRIN TAYLOR ROBSON, in her official
17
     capacity as Member of the Arizona Board of
18   Regents; JAY HEILER, in his official
     capacity as Member of the Arizona Board of
19   Regents; FRED DUVAL, in his official
20   capacity as Member of the Arizona Board of
     Regents; ANDY TOBIN, in his
21   official capacity as Director of the
     Arizona Department of Administration; PAUL
22
     SHANNON, in his official capacity as Acting
23   Assistant Director of the Benefits Services
     Division of the Arizona Department of
24   Administration,
25
                       Defendants.
26

27

28
      Case 4:19-cv-00035-RM-LAB Document 135 Filed 12/04/20 Page 3 of 14




 1          Plaintiff Russell B. Toomey, Ph.D., on behalf of himself and the certified Classes,
 2   respectfully submits these Objections to the Magistrate Judge’s Report and
 3   Recommendation (the “R&R”) (Doc. 134) regarding his Motion for Preliminary Injunction
 4   (Doc. 115).
 5          By separate motion, Plaintiff also seeks expedited consideration of these Objections.
 6     Objection 1: The R&R Erred in Concluding that Dr. Toomey and the Classes Are
                            Unlikely to Succeed on the Merits
 7

 8          Although the R&R agreed that Dr. Toomey and the Classes will suffer irreparable

 9   harm without a preliminary injunction (Doc. 134 at 10), the R&R concluded that Dr.

10   Toomey and the Classes had not established a likelihood of success on the merits of their

11   Title VII or equal protection claims (Doc. 134 at 4-9). In reaching that conclusion, the R&R

12   ignored recent Supreme Court precedent and relied exclusively on a pair of Supreme Court

13   cases from over 40 years ago about pregnancy discrimination. See Gen. Elec. Co. v. Gilbert,

14   429 U.S. 125 (1976) (Title VII); Geduldig v. Aiello, 417 U.S. 484 (1974) (equal protection).

15   Without the benefit of briefing from either party on the precedential force or relevance of

16   these two cases, the R&R cited Geduldig and Gilbert for the erroneous proposition that a

17   policy does not facially discriminate based on sex or transgender status unless the policy

18   affects all women, all men, or all transgender people. The R&R’s reliance on Geduldig and

19   Gilbert conflicts with decades of Supreme Court precedent, including Bostock v. Clayton

20   Cty. 140 S. Ct. 1731 (2020), and with this Court’s prior decision in this case (Doc. 69 at 10-

21   11).

22   I.     Plaintiff and the Class Are Likely to Succeed on Their Title VII Claim.

23          A. A Defendant’s Motivation Is Irrelevant When an Employment Policy Is
               Discriminatory on Its Face.
24

25          The R&R erred from the outset by assuming that Title VII claims for disparate

26   treatment require proof that defendants are subjectively motivated by a discriminatory intent

27   or animus. According to the R&R, Dr. Toomey could prevail on his Title VII claim only by

28   producing evidence that “the Plan authors do not like gender transition and have created this
                                                   1
         Case 4:19-cv-00035-RM-LAB Document 135 Filed 12/04/20 Page 4 of 14




 1   exclusion specifically to burden transgender individuals.” (Doc. 134 at 6).
 2           That was error. “Whether an employment practice involves disparate treatment
 3   through explicit facial discrimination does not depend on why the employer discriminates
 4   but rather on the explicit terms of the discrimination.” Int’l Union, United Auto., Aerospace
 5   & Agr. Implement Workers of Am., UAW v. Johnson Controls, Inc., 499 U.S. 187, 199
 6   (1991). As Bostock explained, the only relevant “intention” under Title VII is the intention
 7   to use an employee’s sex as a “but for” cause of an employment action. “An employer who
 8   discriminates against homosexual or transgender employees necessarily and intentionally
 9   applies sex-based rules,” and “nothing in Title VII turns on the employer’s labels or any
10   further intentions (or motivations) for its conduct.” Bostock, 140 S. Ct. at 1745-46.1
11          B. The “Gender Reassignment Surgery” Exclusion Facially Discriminates
               Based on Sex.
12

13           As virtually every other court to consider the question has recognized, excluding

14   coverage for medically necessary surgery because the surgery is performed for purposes of

15   “gender reassignment” facially discriminates on the basis of “sex” in violation of Title VII

16   and other civil rights statutes. Kadel v. Folwell, 446 F. Supp. 3d 1 (M.D.N.C. 2020); Fletcher

17   v. Alaska, 443 F. Supp. 3d 1024 (D. Alaska 2020); Tovar v. Essentia Health, 342 F. Supp.

18   3d 947 (D. Minn. 2018); Boyden v. Conlin, 341 F. Supp. 3d 979 (W.D. Wis. 2018); Flack v.

19   Wis. Dep’t of Health Servs., 328 F. Supp. 3d 931 (W.D. Wis. 2018).

20           Bostock made clear that an employment policy discriminates because of “sex”

21   whenever the policy treats an individual employee differently based on that employee’s sex.

22   Under this standard, discriminating against an employee based on transgender status violates

23   Title VII “because to discriminate on these grounds requires an employer to intentionally

24   treat individual employees differently because of their sex.” Bostock, 140 S. Ct. at 1742. For

25
     1
       The R&R cited Ricci v. DeStefano, 557 U.S. 557 (2009) (Doc. 134 at 4), but the relevant
26
     intent in that case was the intent to make an employment decision based on race, not the
27   Defendant’s motive for doing so. See Ricci, 557 U.S. at 579-80 (“Whatever the City's
     ultimate aim—however well intentioned or benevolent it might have seemed—the City
28   made its employment decision because of race.”).
                                                   2
      Case 4:19-cv-00035-RM-LAB Document 135 Filed 12/04/20 Page 5 of 14




 1   example, “an employer who fires a transgender person who was identified as a male at birth
 2   but who now identifies as a female . . . intentionally penalizes a person identified as male at
 3   birth for traits or actions that it tolerates in an employee identified as female at birth.” Id. at
 4   1741. “By discriminating against transgender persons, the employer unavoidably
 5   discriminates against persons with one sex identified at birth and another today.” Id. at1746.
 6          The Plan’s “gender reassignment surgery” exclusion discriminates based on sex in
 7   precisely the same way. On its face, the exclusion refers to “gender” reassignment. “The
 8   characteristics of sex and gender are directly implicated; it is impossible to refer to the
 9   Exclusion without referring to them.” Kadel, 446 F. Supp. 3d at 18; cf. Bostock, 140 S. Ct.
10   at 1746 (“[T]ry writing out instructions for” discriminating against transgender employees
11   “without using the words man, woman, or sex (or some synonym). It can’t be done.”).
12          As with the definition of “transgender” itself, the exclusion of coverage for “gender
13   reassignment surgery” inherently rests on a sex classification because “the diagnosis at
14   issue—gender dysphoria—only results from a discrepancy between assigned sex and gender
15   identity.” Kadel, 446 F. Supp. 3d at 18. Thus—as with the definition of transgender itself—
16   an employer who excludes coverage for medically necessary surgery because the surgery is
17   performed for the purposes of “gender reassignment” “unavoidably discriminates against
18   persons with one sex identified at birth and another today.” Bostock, 140 S. Ct. at 1746. For
19   example, if Dr. Toomey had been assigned a male sex at birth and had been born with a
20   uterus and fallopian tubes as a result of Persistent Mullerian Duct Syndrome (“PMDS”), the
21   Plan would cover the medically necessary surgery to align his anatomy with his identity as
22   a man. See (Amended Complaint; Exhibit A, Doc. 86-1 at 55) (exclusion of coverage for
23   “cosmetic surgery” does not exclude “necessary care and treatment of medically diagnosed
24   congenital defects and birth abnormalities” or “surgery required to repair bodily damage a
25   person receives from an injury”). But because Dr. Toomey was assigned a female sex at
26   birth, his surgery to align his anatomy with his identity as a man is excluded as “gender
27   reassignment.”
28          The “gender reassignment surgery” exclusion also discriminates based on gender
                                                     3
      Case 4:19-cv-00035-RM-LAB Document 135 Filed 12/04/20 Page 6 of 14




 1   nonconformity, which—under Bostock—is another example of disparate treatment based on
 2   sex assigned at birth. Discrimination based on gender nonconformity “penalizes a person
 3   identified as male at birth for traits or actions that [the employer] tolerates in an employee
 4   identified as female at birth,” and vice versa. Bostock, 140 S. Ct. at 1741. Thus, an employer
 5   violates Title VII if it “fires a woman, . . . because she is insufficiently feminine and also
 6   fires a man . . . for being insufficiently masculine.” Id.
 7          Once again, the “gender reassignment surgery” exclusion discriminates in precisely
 8   the same way. The exclusion prohibits an employee assigned a female sex at birth from
 9   receiving medically necessary care that masculinizes his body in accordance with his male
10   gender identity; and the exclusion prohibits a person assigned a male sex at birth from
11   receiving medically necessary care to feminize her body in accordance with her female
12   gender identity. As this Court already explained, “[t]his narrow exclusion of coverage for
13   ‘gender reassignment surgery’ is directly connected to the incongruence between Plaintiff’s
14   natal sex and his gender identity” and, therefore, “implicates the gender stereotyping
15   prohibited by Title VII.” (Doc. 69 at 10-11). Accord Boyden, 341 F. Supp. 3d at 997
16   (explaining that excluding transition-related care “implicates sex stereotyping by . . .
17   requiring transgender individuals to maintain the physical characteristics of their natal sex”).
18         C. The R&R Erred in Analogizing This Case to Gilbert.
19          Instead of following the straightforward analysis set forth in Bostock, the R&R
20   applied a different test that it derived by analogizing this case to the disability insurance
21   policy upheld in Gilbert, which excluded coverage for pregnancy-related disability. (Doc.
22   134 at 5). Gilbert held that the pregnancy exclusion did not facially discriminate on the basis
23   of sex because “[t]he program divides potential recipients into two groups: pregnant women
24   and nonpregnant persons. While the first group is exclusively female, the second includes
25   members of both sexes.” Gilbert, 429 U.S. at 135.
26          From Gilbert, the R&R derived a general principle that a policy is not facially
27   discriminatory unless it discriminates against all members of a particular group. (Doc. 134
28   at 5-6, 8). The R&R then concluded that the “gender reassignment surgery” exclusion “is
                                                     4
         Case 4:19-cv-00035-RM-LAB Document 135 Filed 12/04/20 Page 7 of 14




 1   not, on its face, discrimination on the basis of sex” because “[t]he Plan exclusion only
 2   applies to natal females who seek a hysterectomy for the purpose of gender transition. The
 3   exclusion discriminates against some natal females but not all.” (Doc. 134 at 8).
 4           The R&R’s reliance on Gilbert was misplaced. Despite the R&R’s assumption to the
 5   contrary, the Court’s analysis in Gilbert is not “still controlling.” (Doc. 134 at 5 n.2). When
 6   Congress overruled Gilbert by passing the Pregnancy Discrimination Act, 42 U.S.C. §
 7   2000e(k), “it unambiguously expressed its disapproval of both the holding and the reasoning
 8   of the Court in the Gilbert decision.” Newport News Shipbuilding & Dry Dock Co. v. EEOC,
 9   462 U.S. 669, 678-79 (1983) (emphasis added). “The House Report stated, ‘It is the
10   Committee’s view that the dissenting Justices correctly interpreted the Act.’ Similarly, the
11   Senate Report quoted passages from the two dissenting opinions, stating that they ‘correctly
12   express both the principle and the meaning of [T]itle VII.’” Id. at 679 (footnotes omitted).2
13           Far from adhering to Gilbert, Supreme Court decisions before and after Gilbert have
14   recognized that the critical question under Title VII is not whether a policy discriminates
15   against all women or all men. Rather, the focus of the statutory text is on discrimination
16   against “individuals, not groups.” Bostock, 140 S. Ct. at 1741. Thus, an employer violates
17   Title VII when it discriminates against just the subset of women with young children. See
18   Phillips v. Martin Marietta Corp., 400 U.S. 542 (1971) (per curiam). An employer violates
19

20   2
       None of the decisions cited by the R&R supports the assertion that Gilbert’s reasoning is
21
     still controlling. Lange v. Houston Cty., Georgia, 2020 WL 6372702, at *11 (M.D. Ga.
     Oct. 30, 2020), was referring to the Supreme Court’s interpretation of the Equal Protection
22   Clause in Geduldig, not to the statutory interpretation in Gilbert. In re Union Pac. R.R.
     Employment Practices Litig., 479 F.3d 936, 944 (8th Cir. 2007), held that an exclusion of
23   contraception services was facially neutral because it excluded coverage for all forms of
24   contraception for both men and women, including vasectomies. And Coleman v. Bobby
     Dodd Inst., Inc., 2017 WL 2486080, at *2 (M.D. Ga. June 8, 2017), dismissed a complaint
25   because it failed to allege that the employer “ treat[ed] a uniquely feminine condition, such
     as excessive menstruation, less favorably than similar conditions affecting both sexes, such
26
     as incontinence.” Neither case purported to hold that an exclusion is not facially
27   discriminatory if it does not affect all members of a group.
28
                                                   5
         Case 4:19-cv-00035-RM-LAB Document 135 Filed 12/04/20 Page 8 of 14




 1   Title VII when it discriminates against just the subset of women who act macho. See Price
 2   Waterhouse v. Hopkins, 490 U.S. 228 (1989). And an employer violates Title VII when it
 3   discriminates against just the subset of women who are lesbians or transgender. See Bostock,
 4   140 S. Ct. 1731; accord EEOC v. R.G. &. G.R. Harris Funeral Homes, Inc., 884 F.3d 560,
 5   578 (6th Cir. 2018), aff'd sub nom. Bostock, 140 S. Ct. 1731 (“[A]n employer need not
 6   discriminate based on a trait common to all men or women to violate Title VII.”).
 7          The “controlling” standard for identifying a facially discriminatory policy is the
 8   standard employed in Phillips, Price Waterhouse, and Bostock. The R&R erred by ignoring
 9   all these decisions and focusing exclusively on an anomalous and abrogated decision from
10   over 40 years ago.
11   II.    Plaintiff and the Class Are Likely to Succeed on the Equal Protection Claim.
12          A. The Exclusion Facially Discriminates Based on Sex and Transgender Status.
13
             The “gender reassignment surgery” exclusion facially discriminates against people
14
     who are transgender.3 Discrimination based on gender “transition clearly discriminates on
15
     the basis of transgender identity.” Stone v. Trump, 356 F. Supp. 3d 505, 513 (D. Md. 2018).
16
     By providing medically necessary surgery for other medical conditions but excluding
17
     medically necessary gender-affirming surgery for transgender patients, Defendants’ policy
18
     “creates a different rule governing the medical treatment of transgender people.” Flack, 328
19
     F. Supp. 3d at 950. As this Court already explained in its prior decision in this case:
20
            Plaintiff’s alleged harm occurred because his natal sex does not match his gender
21          identity. The Plan at issue covers cisgender individuals requiring medically
            necessary hysterectomies but does not cover transgender individuals requiring
22          medically necessary hysterectomies for the purpose of gender reassignment. Had
23          Plaintiff required a hysterectomy for any medically necessary purpose other than
            gender reassignment, the Plan would have covered the procedure. This narrow
24          exclusion of coverage for “gender reassignment surgery” is directly connected
            to the incongruence between Plaintiff’s natal sex and his gender identity . . .
25
            .which transgender individuals by definition experience and display.
26
     3
27    For the same reasons that the “gender reassignment surgery” exclusion discriminates
     based on sex under Title VII, the exclusion also discriminates based on sex under the
28   Equal Protection Clause. See Glenn v. Brumby, 663 F.3d 1312, 1316 (11th Cir. 2011).
                                                   6
      Case 4:19-cv-00035-RM-LAB Document 135 Filed 12/04/20 Page 9 of 14




 1
     (Doc. 69 at 10-11). This Court also explicitly rejected the argument that the exclusion
 2
     merely “targets a ‘service’ rather than transgender individuals”: “[T]ransgender individuals
 3
     are the only people who would ever seek gender reassignment surgery. No cisgender person
 4
     would seek, or medically require, gender reassignment. Therefore, as a practical matter, the
 5
     exclusion singles out transgender individuals for different treatment.” (Doc. 69 at 11).
 6
            The R&R reached a different conclusion by repeating the same errors it made when
 7
     analyzing the Title VII claim. According to the R&R, “while all persons seeking gender
 8
     transition surgery are transgender, not all transgender persons seek gender transition
 9
     surgery.” (Doc. 134 at 5). As a result, according to the R&R, “the Plan exclusion is not
10
     facially discriminatory against all transgender individuals,” and “if [Dr.] Toomey cannot
11
     prove that the exclusion discriminates against transgender individuals as a class, the court
12
     will not apply heightened scrutiny.” (Doc. 134 at 9).
13
            The R&R adopted this unusual standard by, once again, relying on a Supreme Court
14
     decision from over 40 years ago that distinguished between discrimination based on sex and
15
     discrimination based on pregnancy. Geduldig, 417 U.S. 484. As with the Supreme Court’s
16
     Title VII decision in Gilbert, the Supreme Court’s equal protection decision in Geduldig is
17
     neither controlling nor relevant here. Geduldig predates the Court’s modern equal protection
18
     jurisprudence and has not been cited by a majority opinion in an equal protection case since
19
     the mid-70s. See generally Reva B. Siegel, The Pregnant Citizen, from Suffrage to the
20
     Present, 108 Georgetown L.J. 167, 208 n.229 (2020). And even if Geduldig were still
21
     controlling in the context of pregnancy, there is no basis to extend its reasoning to
22
     discrimination against transgender people in the face of more recent precedent.
23
            There is no rule that a facially discriminatory policy must affect every member of a
24
     particular group in order to trigger heightened scrutiny. Supreme Court precedent says the
25
     opposite. See Rice v. Cayetano, 528 U.S. 495, 516-17 (2000) (“Simply because a class . . .
26
     does not include all members of [a] race does not suffice to make the classification race
27
     neutral.”); Nyquist v. Mauclet, 432 U.S. 1, 8 (1977) (rejecting argument that law was facially
28
                                                   7
     Case 4:19-cv-00035-RM-LAB Document 135 Filed 12/04/20 Page 10 of 14




 1   neutral with respect to alienage because it discriminated against only a subset of resident
 2   aliens, and explaining that “[t]he important points are that [the statute] is directed at aliens
 3   and that only aliens are harmed by it”). Modern precedents from the Ninth Circuit and the
 4   Supreme Court also recognize that when a “defendant discriminates against individuals on
 5   the basis of criteria that are almost exclusively indicators of membership in the disfavored
 6   group,” the discrimination is treated as a facial classification. Pac. Shores Properties, LLC
 7   v. City of Newport Beach, 730 F.3d 1142, 1160 n.23 (9th Cir. 2013). Thus, discrimination
 8   based on the conduct of having relationships with a same-sex partner is discrimination based
 9   on sexual orientation, even though some gay people may choose to be celibate. See Christian
10   Legal Soc. Chapter of the Univ. of Cal., Hastings Coll. of the Law v. Martinez, 561 U.S.
11   661, 689 (2010); Lawrence v. Texas, 539 U.S. 558, 583 (2003) (O’Connor, J., concurring in
12   judgment) (“While it is true that the law applies only to conduct, the conduct targeted by
13   this law is conduct that is closely correlated with being homosexual.              Under such
14   circumstances, [the] law is targeted at more than conduct. It is instead directed toward gay
15   persons as a class.”).
16          This Court’s prior reasoning adheres to these precedents. The “narrow exclusion of
17   coverage for ‘gender reassignment surgery’ is directly connected to the incongruence
18   between Plaintiff’s natal sex and his gender identity.” (Doc. 69 at 10). The exclusion thus
19   discriminates based on “criteria that are so closely associated with the disfavored group that
20   discrimination on the basis of such criteria is, constructively, facial discrimination.” Pac.
21   Shores Properties, 730 F.3d at 1160 n.23. The R&R erred by disregarding this Court’s
22   previous reasoning and replacing it with a strained analogy to Geduldig.
23                B. The Exclusion Fails Heightened Scrutiny.
24          In the Ninth Circuit, discrimination based on sex and transgender status is subject to
25   heightened scrutiny. See Karnoski v. Trump, 926 F.3d 1180, 1201 (9th Cir. 2019); Morris v.
26   Pompeo, 2020 WL 6875208, at *7 (D. Nev. Nov. 23, 2020); Hecox v. Little, 2020 WL
27   4760138, at *26 (D. Idaho Aug. 17, 2020); Vuz v. Dcss III, Inc., 2020 WL 4366023, at *11
28   (S.D. Cal. July 30, 2020). In light of these precedents, it is not clear why the R&R merely
                                                    8
     Case 4:19-cv-00035-RM-LAB Document 135 Filed 12/04/20 Page 11 of 14




 1   “assume[d] that [Dr.] Toomey is correct about the court’s scrutiny.” (Doc. 134 at 9)
 2          Under heightened scrutiny, Defendants must demonstrate that the exclusion serves
 3   an important governmental interest and “that the discriminatory means employed” “are
 4   substantially related to the achievement of those objectives.” Sessions v. Morales-Santana,
 5   137 S. Ct. 1678, 1690 (2017). “The burden of justification is demanding and it rests entirely
 6   on the [government].” United States v. Virginia, 518 U.S. 515 533 (1996).
 7          The R&R turned heightened scrutiny on its head. Instead of placing the burden on
 8   Defendants to establish that the “gender reassignment surgery” was substantially related to
 9   an important governmental interest, the R&R stated that “[a]t this stage of the litigation,
10   it would be premature to address reasons that the State might raise in the future after
11   discovery.” (Doc. 134 at 7). But Defendants do not need discovery to identify their own
12   reasons for adopting and maintaining the “gender reassignment surgery” exclusion.
13   Defendants already have that information, and Defendants bear the burden of proof.
14          In opposing the motion for preliminary injunction, Defendants failed to present any
15   evidence to carry their burden under heightened scrutiny. The only justification that
16   Defendants have provided is that the categorical exclusion serves a governmental interest in
17   reducing costs, but this Court has already concluded—as a matter of law—that cost savings
18   is not a constitutionally sufficient justification for treating similarly situated groups
19   differently under any standard of scrutiny. (Doc. 69 at 16.) Defendants therefore are unlikely
20   to carry their burden under heightened scrutiny, and Dr. Toomey and the Class are likely to
21   prevail on the merits of their equal protection claim.
22      Objection 2: The R&R Erred in Balancing the Equities and the Public Interest
23          Because Dr. Toomey and the Classes are likely to succeed on the merits of their
24   claims, the balance of hardships and the public interest tip in their favor. (Doc. 115 at 9).
25          In analyzing the balance of hardships, the R&R stated that “there is presently no
26   evidence before the court as to how much ‘human suffering’ would be alleviated should be
27   motion be granted,” while conceding it may not be “possible to offer meaningful evidence
28   on such an issue.” (Doc. 134 at 10). It is impossible to identify the range of negative
                                                    9
     Case 4:19-cv-00035-RM-LAB Document 135 Filed 12/04/20 Page 12 of 14




 1   consequences for every current or future class member, but the Ninth Circuit has already
 2   held that the suffering can be great enough to violate the Eighth Amendment. See Edmo v.
 3   Corizon, Inc., 935 F.3d 757 (9th Cir. 2019), cert. denied sub nom. ID DOC v. Edmo, No.
 4   19-1280, 2020 WL 6037411 (U.S. Oct. 13, 2020). That should be enough.
 5         The R&R also faulted Plaintiffs for failing to provide information about what the
 6   financial impact on the Plan would be if the exclusion of coverage for “gender reassignment
 7   surgery” were removed. (Doc. 134 at 10). But, once again, Defendants are the ones in
 8   possession of that information. The absence of information in the record simply reflects
 9   Defendants’ own failure to carry their burden of proof.
10   Objection 3: The R&R Erred in Applying the Standard for “Mandatory Injunctions”
11         Although the preliminary injunction should be granted under any standard, the R&R
12   erred when it applied the heightened standard for “mandatory” injunctions. The R&R
13   defined mandatory injunctions as injunctions that change the status quo. (Doc. 134 at 3).
14   But, as explained in Dr. Toomey’s reply brief (Doc. 126 at 1-2), the Ninth Circuit held in
15   Hernandez v. Sessions, 872 F.3d 976, 998 (9th Cir. 2017), that an injunction to “prevent[]
16   future constitutional violations” is “a classic form of “prohibitory injunction,” and should
17   not be subjected to the heightened “mandatory injunction” standard.              The R&R
18   acknowledged that its reasoning conflicted with Hernandez with a “but see” citation (Doc.
19   134 at 3), but gave no explanation for relying on decisions from 1979 and 1994 over the
20   Ninth Circuit’s more recent binding precedent.
21         Respectfully submitted this 4th day of December, 2020.
22
                                      ACLU FOUNDATION OF ARIZONA
23                                    By /s/ Christine K. Wee
                                        Christine K. Wee
24                                      Victoria Lopez
25
                                      AMERICAN CIVIL LIBERTIES UNION
26                                    FOUNDATION
                                         Joshua A. Block*
27
                                         Leslie Cooper*
28
                                                 10
     Case 4:19-cv-00035-RM-LAB Document 135 Filed 12/04/20 Page 13 of 14




 1                              WILLKIE FARR & GALLAGHER LLP
                                    Wesley R. Powell*
 2
                                    Matthew S. Friemuth*
 3                                  Nicholas Reddick*

 4                              *admitted pro hac vice
 5
                                Attorneys for Plaintiff Russell B. Toomey
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           11
     Case 4:19-cv-00035-RM-LAB Document 135 Filed 12/04/20 Page 14 of 14




 1                                 CERTIFICATE OF SERVICE
 2          I hereby certify that on December 4, 2020, I electronically transmitted the attached
 3   document to the Clerk’s office using the CM/ECF System for filing. Notice of this filing
 4   will be sent by email to all parties by operation of the Court’s electronic filing system.
 5                                      /s/Christine K. Wee
                                           Christine K. Wee
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   12
